department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-8149-98 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject application of sec_1256 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer corporation marketing affiliate dollar_figurea b dollar_figurec year year date issues whether sec_1256 permits taxpayer to claim ordinary gains or losses on futures contracts that do not constitute hedging_transactions either under sec_1256 or sec_1_1221-2 whether sec_1256 precludes capital_gains treatment for certain of taxpayer’s transactions conclusions based on the facts provided taxpayer may not treat gains or losses on it sec_1 future contracts as ordinary under sec_1256 as the contracts do not meet the definition of hedging_transactions sec_1256 provides for capital treatment of the gains and losses if taxpayer identified the transactions for tax purposes as hedging_transactions sec_1256 may preclude treating any gain on those transactions as capital despite the denial of capital_gains treatment however any losses would still be treated as capital facts taxpayer is the common parent of an affiliated_group that files a consolidated federal_income_tax return during year and year taxpayer owned a majority of the outstanding_stock of corporation corporation’s business included the domestic exploration for and development production and marketing of natural_gas and crude_oil marketing affiliate a wholly-owned subsidiary of corporation was responsible for the natural_gas marketing during the years in issue corporation entered into long futures contracts in natural_gas either on behalf of marketing affiliate or to acquire physical gas supplies at the end of year all open positions on long future contracts held by corporation were marked to market but gains and losses were treated as ordinary taxpayer states that the positions could not be treated as hedges for tax purposes on its year tax_return taxpayer reported as ordinary_income a net gain of dollar_figurea as of date corporation stopped acquiring long positions on marketing affiliate’s behalf there were b long futures contracts open at the end of year these positions were not marked to market and any gain_or_loss was deferred and treated as part of a hedge transaction for financial purposes all positions were booked at one account and treated as ordinary gain_or_loss for year taxpayer reported a dollar_figurec ordinary_loss resulting from the long futures positions corporation entered into on marketing affiliate’s behalf after an examination of taxpayer the internal_revenue_service the service adjusted the amounts reported in connection with the futures contracts from ordinary gains and losses to capital_gains_and_losses taxpayer apparently agrees that the transactions were not hedges for federal tax purposes as the long futures positions were acquired by corporation but reduced the price risk of its affiliate taxpayer did not make a retroactive single-entity election for the years in issue law and analysi sec_1 sec_1256 gains and losses on futures contracts are generally treated as capital under sec_1221 of the internal_revenue_code under sec_1_1221-2 however property that is part of a hedging_transaction as defined in paragraph b of that section is not a capital_asset if a transaction is not a hedging_transaction gain_or_loss from the transaction is not made ordinary on the grounds that property involved in the transaction is a surrogate for a noncapital_asset that the transaction serves as insurance against a business risk that the transaction serves a hedging function or that the transaction serves a similar function or purpose sec_1_1221-2 pursuant to sec_1256 regulated_futures_contracts are included in the definition of sec_1256 contracts under sec_1256 each sec_1256 contract held by the taxpayer at the close of the taxable_year shall be treated as sold for its fair_market_value on the last business_day of such taxable_year and any gain_or_loss shall be taken into account for the taxable_year sec_1256 provides that any gain_or_loss with respect to a sec_1256 contract shall be treated as short-term_capital_gain or loss to the extent of percent of such gain_or_loss and long-term_capital_gain or loss to the extent of percent of such gain_or_loss however sec_1256 provides that paragraph of subsection a shall not apply to any gain_or_loss which but for such paragraph would be ordinary_income or loss pursuant to sec_1256 the mark to market rules of subsection a shall not apply in the case of a hedging_transaction for purposes of sec_1256 the term hedging_transaction means any transaction if - a such transaction is entered into by the taxpayer in the normal course of the taxpayer’s trade_or_business primarily- i to reduce risk of price change or currency fluctuations with respect to property which is held or to be held by the taxpayer or ii to reduce risk of interest rate or price changes or currency fluctuations with respect to borrowings made or to be made or obligations incurred or to be incurred by the taxpayer see 185_f3d_67 2d cir sec_1256 was meant to apply broadly to all futures contracts unless specifically excepted b the gain_or_loss on such transactions is treated as ordinary_income or loss and c before the close of the day on which such transaction was entered into or such earlier time as the secretary may prescribe by regulations the taxpayer must clearly identify such transaction as being a hedging_transaction apparently there is no dispute that the transactions at issue do not meet the definition of hedging_transactions under sec_1256 rather taxpayer contends that sec_1256 permits the gains and losses on the transactions to be treated as ordinary specifically taxpayer asserts that corporation entered into the futures contracts at the direction of marketing affiliate for one of two purposes as a means of managing the price risk on marketing affiliate’s purchases and sales of natural_gas inventory or to acquire natural_gas inventory for resale to marketing affiliate thus taxpayer asserts that the futures contracts are integrally related to inventory management both for its own and its affiliate’s inventory and are ordinary_property in taxpayer’s hands under 350_us_46 and 485_us_212 in corn products the supreme court considered whether the taxpayer's purchases and sales of certain corn futures that were in the nature of hedges resulted in ordinary gain_or_loss or in capital_gain or loss in that case the taxpayer a manufacturer of products derived from corn purchased corn futures in order to protect itself again an increase in the price of corn its major raw material although the futures transactions did not fall within the literal language of the exclusions to the definition of a capital_asset found in sec_117 now sec_1221 of the code the supreme court held that any gains or losses that the taxpayer sustained in its futures transactions were ordinary rather than capital_gains or losses the court held based on the legislative_history of sec_117 that congress intended that profits and losses arising from the everyday operation of a business be considered as ordinary rather than as capital u s pincite accordingly because the corn futures transactions constituted an integral part of the taxpayer's business the court held that any gains or losses resulting from such transactions are ordinary id in 485_us_212 the supreme court made it clear that the classes of property listed as exceptions to capital_asset treatment in sec_1221 are exclusive in that case the court addressed whether the disposition of bank stock by the taxpayer which had been acquired with the purpose of preventing damage to its business reputation resulted in capital_loss the taxpayer argued conceding that the statutory exceptions did not apply that its disposition of the stock was covered by the doctrine arising from corn products in which so the taxpayer asserted the supreme court had carved out a nonstatutory exception whereby property acquired and held with a business_purpose qualified as a noncapital_asset in arkansas best corp the court concluded that a taxpayer's motivation in purchasing an asset is irrelevant to the question whether the asset is property held by a taxpayer whether or not connected with his business u s pincite the court concluded that corn products stands for the narrow proposition that hedging_transactions that are an integral part of a business’ inventory-purchase system fall within the inventory exclusion of sec_1221 id at sec_1256 sec_1256 denies capital_gains treatment for property identified as part of a hedging_transaction specifically the cited section provides that gain from any property shall in no event be considered as gain from the sale_or_exchange of a capital_asset if such property was at any time personal_property as defined in sec_1092 identified under subsection e c by the taxpayer as being part of a hedging_transaction the effect of this whipsaw under sec_1256 is that if a taxpayer identifies a position in personal_property as part of a sec_1256 hedging_transaction and if that transaction in retrospect does not constitute a hedging_transaction the taxpayer's gain but not loss on the hedge nonetheless will be treated as ordinary_income sec_1_1221-2 provides that a taxpayer that enters into a hedging_transaction must identify it as a hedging_transaction this identification must be made before the close of the day on which the taxpayer enters into the transaction further a taxpayer that enters into a hedging_transaction must identify the item items or aggregate risk being hedged identification of an item being hedged generally involves identifying a transaction that creates risk and the type of risk that the transaction creates sec_1_1221-2 moreover the identification required by the regulations must be made on and retained as part of the taxpayer’s books_and_records sec_1 e the presence or absence of an identification must be unambiguous the identification of a hedging_transaction for financial_accounting or regulatory purposes does not satisfy this requirement unless the taxpayer’s books_and_records indicate that the identification is also being made for tax purposes sec_2 sec_1092 defines personal_property as any personal_property of a type which is actively_traded e ii further provides that the taxpayer may indicate that individual hedging_transactions or a class or classes of hedging_transactions that are identified for financial_accounting or regulatory purposes are also being identified as hedging_transactions for purposes of the regulation the identification of a hedging_transaction for purposes of sec_1256 must satisfy the requirements of sec_1_1221-2 solely for purposes of sec_1256 however an identification that does not satisfy all of the requirements of sec_1_1221-2 is nevertheless treated as an identification under sec_1256 sec_1 e b in the instant case taxpayer apparently treated the futures contracts entered into in year as hedges for financial purposes if taxpayer’s books_and_records unambiguously indicate that the transactions were also identified as hedges for tax purposes sec_1256 may be applicable case development hazards and other considerations based on the facts provided taxpayer’s reliance on the cited cases is misplaced your memorandum indicates and taxpayer apparently concedes that corporation entered the futures contracts primarily on behalf of marketing affiliate and do not satisfy the definition of hedging_transactions since there is no indication that the futures contracts were an integral part of taxpayer's inventory purchase system and the transactions are not hedging_transactions corn products and arkansas best corp are inapplicable further as the transactions do not meet the definition of hedging_transactions the regulations preclude the treatment of gain_or_loss on the transactions as ordinary under sec_1_1221-2 a transaction is a hedging_transaction only if among other things the transaction is entered into primarily to reduce the taxpayer’s risk in the instant case the transactions apparently reduced the risk of members of taxpayer’s consolidated_group sec_1_1221-2 precludes the treatment of gain_or_loss on the transactions as ordinary on the grounds that property involved in the transaction is a surrogate for a noncapital_asset that the transaction serves as insurance against a business risk that the transaction serves a hedging function or that the transaction serves a similar function or purpose under current regulations the risk of one member of a consolidated_group is treated as the risk of the other members as if all of the members of the group were divisions of a single corporation for example if any member of a consolidated_group hedges the risk of another member of the group by entering into a transaction with a third party that transaction may potentially qualify as a hedging_transaction sec_1_1221-2 this single-entity approach applies only to transactions entered into on or after date however a consolidated_group may elect to apply the single-entity approach retroactively to all transactions entered into in any_tax year beginning prior to date sec_1_1221-2 revproc_96_21 1996_1_cb_660 in the present case the transactions at issue were entered into prior to date taxpayer followed the single-entity approach for all transactions entered into after date but did not make a retroactive election for the transactions in issue accordingly the single-entity approach under the current regulations is not applicable to the instant case based on the information provided there appear to be minimal hazards to litigating the position that the transactions in issue did not constitute hedging_transactions for purposes of sec_1256 or sec_1_1221-2 in fact taxpayer apparently concedes this point the principle that gain_or_loss on a futures_contract that is not a hedging_transaction is treated as capital is also fairly well settled that stated prior to making a final_determination we believe it is necessary further as stated revproc_96_21 1996_1_cb_660 sets forth the manner in which a taxpayer may make a retroactive election it is unclear from the information provided whether taxpayer choose not to make a retroactive election that would apply to the transactions at issue or attempted to make such an election and was denied retroactive relief if additional facts are made available with respect to this point we will provide any assistance you may require in determining whether taxpayer may be entitled to retroactive application of the single-entity rule please call if you have any further questions by joel e helke branch chief financial institutions products
